Case 2:20-cv-05948-VAP-JEM Document 41 Filed 07/26/21 Page 1 of 2 Page ID #:401



        Michele A. Dobson, (Bar No. 192349)
   1    LAW OFFICES OF MICHELE A. DOBSON
   2
        Historic Bixby Knolls
        3711 Long Beach Blvd., Suite 5047
   3
        Long Beach, CA 90807
        T (562) 433-7718 Telephone
   4
        F (562) 433-7719 Facsimile
        E longbeachesq@gmail.com
   5
        www.longbeachesq.com

   6
        Attorney for Defendant, CARWOOD CENTER LLC

   7
                                 UNITED STATES DISTRICT COURT
   8
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   LUIS MARQUEZ,                               Case No: 2:20-cv- 05948-VAP-JEM
                    Plaintiff,                     Judge Virginia A. Phillips
  12
       vs.
  13
                                                   NOTICE OF NON-OPPOSITION TO
  14   CARWOOD CENTER LLC., a Limited              PLAINTIFF’S EX PARTE TO
       Liability Company, and DOES 1-10
  15                 Defendant(s).                 ADVANCE DEFENDANT’S
                                                   UNOPPOSED MOTION FOR
  16                                               SUMMARY JUDGMENT; PROOF OF
                                                   SERVICE
  17
  18         TO THIS HONORABLE COURT, TO ALL PARTIES AND TO
  19
       THEIR ATTORNEYS OF RECORD:
  20
       PLEASE TAKE NOTICE THAT Defendant, Carwood Center LLC, hereby
  21
  22   submits its Non Opposition to Plaintiff, Luis Marquez, ex parte application to
  23
       advance Defendant’s Unopposed Motion for Summary Judgment.
  24
  25   Dated: July 26, 2021               LAW OFFICES OF MICHELE A. DOBSON

  26                                      _________________________________
  27                                      MICHELE A. DOBSON
                                          Attorney for Carwood Center LLC
  28



                                               1
Case 2:20-cv-05948-VAP-JEM Document 41 Filed 07/26/21 Page 2 of 2 Page ID #:402




   1                                   PROOF OF SERVICE
                          LUIS MARQUEZ vs. CARWOOD CENTER, LLC
   2                            Case No: 2:20-cv- 05948-VAP-JEM
       I, the undersigned, am over the age of eighteen years. I am not a party to the above-
   3
       entitled action; my business address is 3711 Long Beach Blvd., Ste 5047, Long Beach,
   4   CA 90807
   5   On July 26, 2021, I served the following document(s):
   6
          -   Defendant’s Notice of Non-Opposition to Plaintiff’s Ex Parte
   7
   8   Addressed to:
       Zachary Divina                       zacharyd@potterhandy.com
   9   Russell C Handy                      russ@potterhandy.com
       Dennis Jay Price, II                 dennisp@potterhandy.com
  10   Amanda Lockhart Seabock              amandas@potterhandy.com
  11   Raymond George Ballister , Jr         rayballister@potterhandy.com
       Center for Disability Access
  12   8033 Linda Vista Road Suite 200
  13   San Diego, CA 92111

  14          [X] BY MAIL: I caused such envelope with postage thereon fully prepaid to be
              placed in the United States mail at Long Beach, California.
  15          [ ] BY FACSIMILE: In addition to the service by mail as set forth above, I
  16          forwarded a copy of said documents via facsimile to the listed facsimile number.
              [     ] BY OVERNITE EXPRESS: I caused such envelope with postage thereon
  17          fully
  18          prepaid to be placed in the Designated Overnite Express drop box at Long Beach,
              California.
  19          [ ] BY PERSONAL SERVICE: I caused said documents to be personally served
              on all listed recipients via Diversified Legal Services.
  20
              [X] BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed
  21          documents to be electronically filed and subsequently emailed to the recipient(s).

  22          Executed on July, 26, 2021, from Long Beach, California.
  23
       I declare under penalty of perjury under the laws of the State of California that the above
  24   is true and correct.
  25
                                                                  Brenda Aguilar, Assistant for
  26                                                              MICHELE A. DOBSON, Esq.
  27
  28



                                                   2
